DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/12/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roos et al. US 20180051502 (hereinafter referred to as Roos) in view of Buchanan WO 9742384 (hereinafter referred to as Buchanan) and in further view of Ishiguro US 10837205 (hereinafter referred to as Ishiguro) and further in view of Bartel US 4949804 (hereinafter referred to as Bartel). 

Regarding claim 1, Roos teaches an electronic controller assembly for a motorized striker (422) of a vehicle door or window closure (paragraph 0056 describes a controller, swing door ECU, for a power door presenter system), the striker (422) being adapted to be moved by a motor (414) between extended and retracted positions (power open and power close) and adapted to engage and disengage a latch on the vehicle door or window closure (paragraph 0054 describes how the striker in the power door presenter system 400 interacts with the latch on a vehicle), the electronic controller assembly comprising: 
a controller (52) to control the motor (414), actuate the striker (422), and monitor one or more parameters of the assembly (paragraph 0056 describes the controller receiving feedback from sensors 71 and responding with movement of the striker); 
wherein the controller (52) automatically reverses the motor (414) to extend the striker (422) if, during a retract drive function, the one or more monitored parameters reaches a certain configurable limit (paragraph 0056 describes when a threshold speed is met, the control system can take any suitable action, and retracting or reversing the motor is considered a suitable action when the speed of the motor reaches a threshold).
	Roos does not teach the electronic controller assembly comprising a latch switch integrated into the latch. 
Ishiguro teaches:
a latch switch (SW1) integrated into the latch (7), and is operatively connected to the controller (not shown but is referenced as the control in the vehicle body B) to send a signal to the controller (not shown) corresponding to the latch position (Ishiguro Column 9, lines 4-7 describe the control receiving on or off signals from the latch switch).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the latch switch of Ishiguro into the electronic controller assembly of Roos because it is known within the art the use of switches on latches in order to monitor the doors position relative to the vehicle’s body so that monitoring and  controlling have more capabilities, such as motorized latching, safety mechanisms, collision programing, etc. 
Roos also does not teach the electronic controller assembly comprising a striker retract switch operatively connected to the controller to signal when the striker is in the retracted position and a striker extend switch operatively connected to the controller to signal when the striker is in the extended position wherein the controller actuates the striker motor in response to the signal from the latch switch, and input from the striker retract switch and the striker extend switch.
Buchanan teaches the electronic controller assembly comprising:
a striker retract switch (78) operatively connected to the controller (not shown but referenced in the disclosure) to signal when the striker (22) is in the retracted position (first position); and 
a striker extend switch (80) operatively connected to the controller (not shown) to signal when the striker (22) is in the extended position (second position); 
wherein the controller (not shown) actuates the striker (22) motor in response to input from the striker retract switch and the striker extend switch (Buchanan, Page 21, lines 25-31 describe the controller determining the latch position with respect to the striker and powering crank arm 38 as a result, which allows movement of first plate 90 of the base means 24, that has the striker on it).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the striker extend and retract switches of Buchanan into the electronic controller assembly of Roos (in view of Ishiguro so that the latch switch  provides input to the controller  in order for it to respond to actuate the striker motor) because it is known within the art to utilize switches on movable components to increase controlling and monitoring capabilities for reasons such as safety programming, door positions relative to the vehicle’s body, etc.
Roos does not teach wherein the electronic controller assembly is capable of monitoring ambient temperature.
Bartel teaches:
the electronic controller assembly being capable of monitoring ambient temperature (Bartel, Column 2, lines 19-20 describe a temperature sensor on the motor, and is known in the art to rely the data to some sort of controller for monitoring, therefore it is considered as part of the electric control assembly and having the ability to measure ambient temperature of said assembly and it’s components).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the electronic controller assembly of Roos with the ability to monitor ambient temperature, a concept as taught by Bartel since monitoring the temperature of a motor is known within the art to prevent the motor from becoming damaged, as the heat is often a result of the motor being over-loaded, and doing so can provide safety measures like when an obstacle is in the pathway of the motorized connections.

Regarding claim 5, Roos (in view of Buchanan, Ishiguro, and Bartel) teaches the electronic controller assembly of claim 1, wherein the one or more monitored parameters are drive current and/or speed of the striker motor (Roos 414) (Roos, paragraph 0056 describes when a threshold speed of electric motor is met, the control system can take any suitable action, and retracting or reversing the motor is considered a suitable action when the speed of the motor reaches a threshold).

Regarding claim 10, Roos (in view of Buchanan and Ishiguro) teaches the electronic controller assembly of claim 1.
Roos does not teach the electronic controller assembly further comprising a thermistor operatively connected between the motor and the controller.
Bartel teaches the electronic controller assembly further consisting of a thermistor (temperature sensor) operatively connected between the motor (3) and the controller (not shown but is in the disclaimer) (Column 2, lines 19-20 describe a temperature sensor on the motor, and is known in the art to rely the data to some sort of controller for monitoring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the electronic controller assembly of Roos with the thermostat of Bartel because monitoring the temperature of a motor is known within the art to prevent the motor from becoming damaged, as the heat is often a result of the motor being over-loaded, and doing so can provide safety measures like when an obstacle is in the pathway of the motorized connections.





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roos in view of Buchanan and Ishiguro and Bartel, as applied to claim 1 above, and in further view of Brose et al. US 7341292 (hereinafter referred to as Brose).

Regarding claim 4, Roos (in view of Buchanan and in further view of Ishiguro and Bartel) teaches the electronic controller assembly of claim 1, wherein the latch switch (Ishiguro SW1), the striker retract switch (Buchanan 78), and/or the striker extend switch (Buchanan 80) are contact engaged switches, or not specified.
Roos (in view of Buchanan and in further view of Ishiguro and Bartel) does not teach any of the switches to be magnetically activated.
Brose teaches the striker retract switch and striker extend switch being magnetically activated (Column 8, lines 4-14 describe the striker comprising of sensors to relay the position of the striker to the controller. The last line states that all known designs of compact sensors can be used, for example hall sensors, which rely on magnetic fields and therefore are considered magnetically activated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the magnetically active switches of Brose into the electronic controller assembly of Roos because magnetically activated sensors/switches like hall-effect sensors are known within the art to be used to monitor the position of movable components like a latch, bolt, or striker so that risk of failure decreases over longer periods compared to contact-type sensors/switches, due to their contacts wearing down.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roos in view of Buchanan and Ishiguro and Bartel, as applied to claim 1 above, and in further view of Miura US 5994858 (hereinafter referred to as Miura).

Regarding claim 6, Roos (in view of Buchanan and in further view of Ishiguro and Bartel) teaches the electronic controller assembly of claim 1, wherein the configurable limit of the one or more monitored parameters is based on speed of the motor (414).
Roos does not teach one or more of the parameters is based on voltage and/or the ambient temperature.
Miura teaches an electronic controller assembly wherein the configurable limit of the one or more monitored parameters is based, at least in part, on voltage and/or the ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have to combine the voltage detection parameter of Miura into the electronic controller assembly of Roos because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.

Regarding claim 11, Roos (in view of Buchanan, in further view of Ishiguro, Bartel, and Miura) teaches the electronic controller assembly of claim 1, wherein the controller assembly is capable of monitoring voltage (as described above, in claim 6, the voltage detector of Miura adds the capability of the controller of Roos to monitor the voltage).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roos in view of Buchanan and Ishiguro and Bartel, as applied to claim 1 above, in further view of Krishnan et al. US 9004570 (hereinafter referred to as Krishnan).

Regarding claim 8, Roos (in view of Buchanan and in further view of Ishiguro and Bartel) teaches the electronic controller assembly of claim 1.
Roos (in view of Buchanan and in further view of Ishiguro and Bartel) does not specify the controller being hardwired to the switches.
Krishnan teaches the electronic controller assembly wherein the controller (not shown) is hard wired to the striker motor (30) and to the switches (84 86) (Column 3, lines 48-51 describe the switches ability to be connected to a controller. Column 4, lines 12-14 describe the controller controlling the electric motor, which is being hard-wired is perceived as one way).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the hard-wired controller into the electronic controller assembly of Roos because hard-wiring is currently the most cost-effective and reliable means of electronical communication and powering, and is known in the art to be used for such matters.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roos in view of Buchanan and Ishiguro and Bartel, as applied to claim 1, in further view of Oberheide US 7275774 (hereinafter referred to as Oberheide).

Regarding claim 9, Roos (in view of Buchanan and in further view of Ishiguro and Bartel) teaches the electronic controller assembly of claim 1.
Roos (in view of Buchanan and in further view of Ishiguro and Bartel) does not specify the controller having reverse input protection or not.
Oberheide teaches the electronic controller assembly wherein the controller (50) has reverse input protection (Column 4, lines 3-9 describe how diodes are used to prevent current from passing through the circuit. This is perceived as a reverse input protection component).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the reverse input protection diodes from Oberheide into the electronic controller assembly of Roos because diodes are known within the art to prevent reverse current flow and are commonly used to protect important circuitry, such as a controller.

Claims 12, 14, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan Jr. WO 9742384 (hereinafter referred to as Buchanan) in view of Ishiguro US 10837205 (hereinafter referred to as Ishiguro) and further in view of Bartel US 494804 (hereinafter referred to as Bartel).

Regarding claim 12, Buchanan teaches a method of controlling movement of a motorized striker (22) on a vehicle door or window closure frame in which the striker (22) is adapted to engage and disengage a latch assembly on the door or window closure (the abstract describes the striker being engaged with the latch assembly), the method comprising: 
sensing the position of the striker via a striker extend switch (80) and a striker retract switch (78), and sending input to the controller (not shown but referenced in the disclosure) corresponding to that position (Page 15, lines 26-29 describe signals from the sensors for when the striker is in the retracted and extended positions).
	Buchanan does not teach the method of controlling movement of a motorized striker, the method comprising sensing a state change of the latch assembly and sending a signal to a controller corresponding to the position of the latch assembly.
	Ishiguro teaches sensing a state change of the latch assembly; and 
sending a signal to a controller corresponding to the position of the latch assembly (Column 9, lines 4-7 describe the control receiving on or off signals from the latch switch).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the latch sensing method of Ishiguro into the method of controlling movement of a motorized striker of Buchanan because it is known within the art to utilize switches on movable components to increase controlling and monitoring capabilities for reasons such as safety programming, door positions relative to the vehicle’s body, etc.
Buchanan does not teach the method of controlling movement of a motorized striker monitoring ambient temperature.
Bartel teaches:
a controller being capable of monitoring ambient temperature (Bartel, Column 2, lines 19-20 describe a temperature sensor on the motor, and is known in the art to rely the data to some sort of controller for monitoring, therefore it is considered as part of the electric control assembly).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the controller of Buchanan with the ability to monitor ambient temperature, a concept as taught by Bartel since monitoring the temperature of a motor is known within the art to prevent the motor from becoming damaged, as the heat is often a result of the motor being over-loaded, and doing so can provide safety measures like when an obstacle is in the pathway of the motorized connections.

Regarding claim 14, Buchanan (in view of Ishiguro and Bartel) teaches the method of claim 12, further comprising actuating the striker motor (42) in response to the position of the latch assembly (the position is perceived to be relayed from the modification of Ishiguro in claim 12 where the controller receives a signal pertaining where the latch is) and input regarding the position of the striker (Page 15, lines 26-29 describe signals from the sensors for when the striker is in the retracted and extended positions).
Regarding claim 17, Buchanan (in view of Ishiguro) teaches the method of claim 12.
Buchanan does not teach the method further comprising monitoring overheating of the motor.
Bartel teaches the electronic controller assembly further consisting of a thermistor (temperature sensor) operatively connected between the motor (3) and the controller (not shown but is in the disclaimer) (Column 2, lines 19-20 describe a temperature sensor on the motor, and is known in the art to rely the data to some sort of controller for monitoring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Buchanan with the temperature sensor of Bartel because monitoring the temperature of a motor is known within the art to prevent the motor from becoming damaged, as the heat is often a result of the motor being over-loaded, and doing so can provide safety measures like when an obstacle is in the pathway of the motorized connections.

Regarding claim 22, Buchanan teaches a powered striker and latch assembly for a vehicle door and/or window, comprising: a movable striker (22) mountable on a door and/or window post for movement between extended (secondary position) and retracted positions (primary position); 
a latch mountable on the vehicle door and/or window to releasably engage the striker (22) (the abstract describes the striker being engaged with the latch assembly); 
a motor (42) operatively connected to the striker (22) to move the striker (22) between extended and retracted positions; 
a controller (not shown) to control the motor (42) and actuate the striker (22); 
a striker retract switch (78) operatively connected to the controller to signal when the striker is in the retracted position (primary position); and 
a striker extend switch (80) operatively connected to the controller to signal when the striker is in the extended position (secondary position).

Buchanan does not teach a powered striker and latch assembly comprising a latch switch integrated into the latch, wherein the latch switch is operatively connected to the controller to send a signal to the controller corresponding to a latch position.
Ishiguro teaches a latch switch (SW1) integrated into the latch, wherein the latch switch (SW1) is operatively connected to the controller (not shown) to send a signal to the controller (not shown) corresponding to a latch position (Column 9, lines 4-7 describe the control receiving on or off signals from the latch switch).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the latch switch of Ishiguro into the powered striker and latch assembly of Buchanan because it is known within the art to utilize switches on movable components to increase controlling and monitoring capabilities for reasons such as safety programming, door positions relative to the vehicle’s body, etc.
Buchanan does not teach the powered striker and latch assembly that is capable of applying ambient temperature.
Bartel teaches:
a controller being capable of monitoring ambient temperature (Bartel, Column 2, lines 19-20 describe a temperature sensor on the motor, and is known in the art to rely the data to some sort of controller for monitoring, therefore it is considered as part of the electric control assembly) that is capable of applying ambient temperature (by using the ambient temperature data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the controller of Buchanan with the ability to apply ambient temperature, a concept as taught by Bartel since monitoring the temperature of a motor is known within the art to prevent the motor from becoming damaged, as the heat is often a result of the motor being over-loaded, and doing so can provide safety measures like when an obstacle is in the pathway of the motorized connections.

Regarding claim 23, Buchanan (in view of Ishiguro and Bartel) teaches the assembly of claim 22, wherein the controller (not shown) is further configured to actuate the motor (Buchanan: 42) in response to the signal from the latch switch (Ishiguro: SW1), input from the striker retract switch (Buchanan: 78), and input from the striker extend switch (Buchanan: 80) (Page 21, lines 25-31 describe the controller determining the latch position with respect to the striker and powering crank arm 38 as a result, which allows movement of first plate 90 of the base means 24, that has the striker on it).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Ishiguro and Bartel, as applied to claim 12, and in further view of Simon Brose et al. (US 7341292), hereinafter referred to as Brose.

Regarding claim 13, Buchanan (in view of Ishiguro and Bartel) teaches the method of claim 12, wherein it comprises of the striker extend switch (80) and the striker retract switch (78).
Buchanan does not teach the striker extend switch and the striker retract switch to be magnetically activated.
Brose teaches the striker retract switch and striker extend switch being magnetically activated (Column 8, lines 4-14 describe the striker comprising of sensors to relay the position of the striker to the controller. The last line states that all known designs of compact sensors can be used, for example hall sensors, which rely on magnetic fields and therefore are considered magnetically activated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the magnetically active switches of Brose into the method of Buchanan because magnetically activated sensors/switches like hall-effect sensors are known within the art to be used to monitor the position of movable components like a latch, bolt, or striker so that risk of failure decreases over longer periods compared to contact-type sensors/switches, due to their contacts wearing down.

Claims 15, 16, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Ishiguro and Bartel, as applied to claims 12 and 22, and in further view of Roos et al. US 20180051502 (hereinafter referred to as Roos).

Regarding claim 15, Buchanan (in view of Ishiguro and Bartel) teaches the method of claim 12, further comprising monitoring one or more parameters wherein the one or more monitored parameters are striker positions.
	Buchanan does not teach monitoring one or more parameters wherein the one or more parameters are drive current and/or speed of the striker motor.
Roos teaches monitoring one or more monitored parameters wherein the one or more parameters are drive current and/or speed of the striker motor (414) (Roos, paragraph 0056 describes when a threshold speed of electric motor is met, the control system can take any suitable action, and retracting or reversing the motor is considered a suitable action when the speed of the motor reaches a threshold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the assembly of Buchanan with the ability to reverse the motor when the striker is in a retracting state and one or more parameters reach a certain configuration limit,  a concept as taught by Roos, because it is known in the art that thresholds are designed to indicate issues and having the ability to reverse the motor is known to be an action to prevent damage to the motor or the object causing the threshold breach. 

Regarding claim 16, Buchanan (in view of Ishiguro, Bartel and Roos) teaches the method of claim 15, further comprising automatically reversing the motor (Roos: 414) to extend the striker (Roos: 422) if, during a retract drive function, the one or more monitored parameters reaches a certain configurable limit (Roos, paragraph 0056 describes when a threshold speed is met, the control system can take any suitable action, and retracting or reversing the motor is considered a suitable action when the speed of the motor reaches a threshold).

Regarding claim 24, Buchanan (in view of Ishiguro and Bartel) teaches the assembly of claim 22, wherein the controller (not shown) is further configured to monitor the position of the striker.
Buchanan does not teach monitoring one or more parameters and further wherein the controller (not shown) automatically reverses the motor (42) to extend the striker (22) if, when the striker (22) is in a retracting state, the one or more monitored parameters reaches a certain configurable limit.
Roos teaches monitoring one or more monitored parameters wherein the controller (not shown) automatically reverses the motor (414) to extend the striker (422) if, when the striker (422) is in a retracting state, the one or more monitored parameters reaches a certain configurable limit. (paragraph 0056 describes when a threshold speed of electric motor is met, the control system can take any suitable action, and extending the striker during retracting is considered a suitable action when the speed of the motor reaches a threshold, such as an obstruction in the door).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the assembly of Buchanan with the ability to reverse the motor when the striker is in a retracting state and one or more parameters reach a certain configuration limit,  a concept as taught by Roos, because it is known in the art that thresholds are designed to indicate issues and having the ability to reverse the motor is known to be an action to prevent damage to the motor or the object causing the threshold breach. 

Regarding claim 25, Buchanan (in view of Ishiguro, Bartel and Roos) teaches the assembly of claim 24, wherein the one or more monitored parameters are drive current and/or speed of the striker motor (Ross: paragraph 0056 describes when a threshold speed of the electric motor is met, the control system can take any suitable action).

Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Ishiguro and Bartel, as applied to claim 12, and further view of Miura US 5994858 (hereinafter referred to as Miura).

Regarding claim 19, Buchanan (in view of Ishiguro and Bartel) teaches the method of claim 16, wherein the configurable limit of the one or more monitored parameters is based, at least in part, on speed. 
Buchanan does not teach one or more of the parameters is based on voltage and/or the ambient temperature.
Miura teaches an electronic controller assembly wherein the configurable limit of the one or more monitored parameters is based, at least in part, on voltage and/or ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the voltage detection parameter of Miura into the method of Buchanan because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.

Regarding claim 21, Buchanan (in view of Ishiguro and Bartel) teaches the method of claim 12.
Buchanan does not teach monitoring voltage and/or the ambient temperature.
Miura teaches monitoring voltage and/or ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the voltage monitoring of Miura into the method of Buchanan because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.  	

Claims 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Ishiguro, Bartel and Roos, as applied to claim 22, and in further view of Yukio Miura (US 5994858 A), hereinafter referred to as Miura.

Regarding claim 26, Buchanan (in view of Ishiguro, Bartel and Roos) teaches the assembly of claim 24, wherein the configurable limit of the one or more monitored parameters is based, at least in part, on current and speed (as modified by Roos).
Buchanan does not teach one or more of the parameters is based on voltage and/or the ambient temperature.
Miura teaches an electronic controller assembly wherein the configurable limit of the one or more monitored parameters is based, at least in part, on voltage and/or the ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the voltage detection parameter of Miura into the assembly of Buchanan because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.

Regarding claim 27, Buchanan (in view of Ishiguro, Bartel and Roos) teaches the assembly of claim 22.
Buchanan does not teach monitoring voltage and/or the ambient temperature.
Miura teaches monitoring voltage and/or the ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the voltage monitoring of Miura into the assembly of Buchanan because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.  	 
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.  Applicant does not provide any specific arguments other than stating the references do not teach the amended limitation of monitoring/applying ambient temperature. To address the new limitations, Examiner has added the Bartel reference, which does disclose the capability of monitoring ambient temperature. Rejection maintained. All other rejections have been modified to reflect change of independent rejections & amendments. Previous drawing objections, 112s, and specifications objections are overcome in light of changes made. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to control assemblies.
PTO892 lists related but not relied upon prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675